       April 16, 2019                                               David C. Neu
                                                                    david.neu@klgates.com

                                                                    T 206 370 8125
                                                                    F 206 370 6289
       VIA ECF

       The Honorable Christopher M. Alston
       United State Bankruptcy Court
       Western District of Washington
       700 Stewart St. Room 7216
       Seattle, Washington 98101

       Re:      In re Northwest Territorial Mint, LLC, USBC WA Western No. 16-11767
                Telephonic Appearance Request

       Dear Judge Alston:

       We write to request that our client, Mark Calvert, Chapter 11 Trustee in the above captioned
       matter, be allowed to appear telephonically for the hearings on Motion to Approve Settlement
       with Bradley Cohen Regarding Seized Personal Property and Motion to Authorize Liquidation of
       Seized Property and Distribution of Proceeds to Trustee, which are scheduled for hearing on
       April 19, 2019 at 9:30 a.m. The Trustee is unable to attend the hearing in person because he
       will be out of town.

       Thank you for your consideration of this request.

       Very truly yours,

       /s/ David C. Neu

       David C. Neu




K&L GATES LLP
925 FOURTH AVENUE SUITE 2900 SEATTLE WA 98104-1158
T +1 206 623 7580 F +1 206 623 7022 klgates.com
502189943 v2

        Case 16-11767-CMA          Doc 2075      Filed 04/16/19   Ent. 04/16/19 14:55:20    Pg. 1 of 1
